Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered January 29, 2013. The order, among other things, denied the motion of defendants City of Buffalo, Buffalo Urban Renewal Agency, Western New York *1549Arena, LLC, HSBC Arena and ADT Security Services, Inc. (ADT) for a protective order seeking general limits on further discovery and the number of depositions.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Schlau v City of Buffalo ([appeal No. 1] 125 AD3d 1546 [2015]). Present — Scudder, P.J., Smith, Carni, Lindley and Sconiers, JJ.